*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 2, 2021 has been entered. 	
Priority
This application claims priority in provisional application 62/582,126 filed on 11/02/2017.
Claim Status
Claims 1-31 are pending. Claims 1, 11, 13, and 23 were amended. Claims 2-5, 10, 14-17, 22, and 27-31 are withdrawn. Claims 1, 6-9, 11-13, 18-21, and 23-26 are examined on the merits.
Election/Restriction


The elected species reads on claims 1, 6-9, 12, 13, 18-21, and 24-26 when R19 is -NRx where Rx is hydrogen; R20 is -Az-Bz-(Cz)d where d is 1; Az is of formula XV in which R32- R39 are all hydrogen atoms, Xd is oxygen, k is 3, and Rc is Bz of Formula XVI in which - (CR46R46)p- where p is 0, R40-R42 are all nitrogen atoms, R43 and R44 are carbon atoms, w is 0, and Rd is Cz of formula XIV in which R31 is -(CR32R32)p where R32 is hydrogen and p is 1, y is 0, and the combination of R25-R30 is thiomorpholine-1,1-dioxide moiety.
The species of Formula XII having the structure Z1-Y19 as elected by examiner reads on claims 1, 6-8, 11-13, 18-20, and 23-26.
The elected species reads on claims 1, 6-8, 11-13, 18-20, and 23-26 when R19 is -NRx where Rx is hydrogen; R20 is -Az-Bz-(Cz)d where d is 1; Az is Formula XV in which R32-R39 are hydrogen, Zd is O, k is 3, and Rc is Bz; where Bz is Formula XVI in which R45 is — (CR46R46)p- where p is 0, R40-R42 are N, R43-R44 are carbon, and w is 0, Cz is Formula XIV in which R31 is -(CR32R32)p- where p is 0 R25-R30 are C, Re is unsubstituted amino, and y is 1.
An office action on these two species follows.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 11 and 23 are withdrawn because dependency of the claims was changed and the claims now further limit the claims from which they depend. 
Claim Objections 
	Claims 1 and 13 are objected to because the phrase “R31 –(CR32R32)p-“ is missing an “is” and should be “R31 is –(CR32R32)p-“.
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 12, 13, 18-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US 2016/0030360 Al Published February 4, 2016 - of record in IDS dated 05/30/2019).
The claims encompass a neurological implant having bound to one or more surfaces thereof an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes of a small molecule comprising a chemical moiety of formula XII or at least one polymer comprising the chemical moiety of formula XI, wherein formula XII has the formula

    PNG
    media_image1.png
    158
    310
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    269
    220
    media_image2.png
    Greyscale
obtained from 
    PNG
    media_image3.png
    18
    80
    media_image3.png
    Greyscale
 (paragraph 0348). Preferred alkynes for use as reagents in 1,3-dipolarcycloaddition reactions include 

    PNG
    media_image4.png
    100
    175
    media_image4.png
    Greyscale
 (paragraph 0350). Such reaction would have yielded a structure of 

    PNG
    media_image5.png
    266
    480
    media_image5.png
    Greyscale
 (Figure 13).

Regarding claims 1, 6-8, 13, 18-20, and 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated an implant with a modified alginate by covalently attaching the modified alginate to the surface of the implant, with a reasonable expectation of success because Vegas teaches an implant coated with a modified alginate wherein the modified alginate is covalently bonded to the surface of the implant. It would have been obvious to have selected a pacemaker and neurological leads as the implant because Vegas teaches that implants include a pacemaker and neurological leads. It would have been obvious to have selected a modified alginate including a modified alginate depicted in Figure 13, with a reasonable expectation of success because Vegas teaches that modified alginates include the modified alginate having the structure depicted in Figure 13. The structure of the elected species is met because Vegas teaches at least one polymer comprising the chemical moiety of Formula XII, which includes the elected species. 
Regarding the limitation that requires an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes of at least one polymer comprising the chemical moiety of Formula XII, it would have been obvious to have coated the pacemaker and neurological leads with an effective amount of the modified alginate to reduce foreign body response, with a reasonable expectation of success because Vegas teaches coating the implant in prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. Products of identical chemical composition cannot have mutually exclusive properties."   
Combining prior art elements according to know methods to obtain predictable results supports obviousness.

Regarding claim 26, Vegas teaches pacemaker leads.

Claims 1, 6-8, 11-13, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US 2016/0030360 Al Published February 4, 2016).
The claims encompass a neurological implant having bound to one or more surfaces thereof an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes a small molecule comprising a chemical moiety of formula XII or at least one polymer comprising the chemical moiety of formula XI, wherein formula XII has the formula

    PNG
    media_image6.png
    191
    246
    media_image6.png
    Greyscale

The teachings of Vegas are related to covalently modified alginate polymers, which are useful as a matrix for coating medical devices implanted in the body (Abstract). Scheme 2 on page 41 describes synthesis of a compound of formula H

    PNG
    media_image7.png
    299
    242
    media_image7.png
    Greyscale
obtained from 
    PNG
    media_image8.png
    20
    77
    media_image8.png
    Greyscale
 (paragraph 0348). Preferred alkynes for use as reagents in 1,3-dipolarcycloaddition reactions include 

    PNG
    media_image9.png
    66
    181
    media_image9.png
    Greyscale
(Paragraph 0350).
The modified alginate polymers can be covalently or non-covalently associate with the products, devices, and surfaces (paragraph 0425). The implant includes a cardiovascular implant. Exemplary cardiovascular implants include cardiac valves or alloplastic vessel wall supports, total artificial heart implants, ventricular assist devices, vascular grafts, stents, electrical signal carrying devices such as pacemaker and neurological leads, defibrillator leads, and the like (paragraph 0443).
Regarding claims 1, 6-8, 11-13, 18-20, 23, and 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated an implant with a modified alginate by covalently attaching the modified alginate to the surface of the implant, with a reasonable expectation of success because Vegas teaches an implant coated with a modified alginate wherein the modified alginate is 
    PNG
    media_image9.png
    66
    181
    media_image9.png
    Greyscale
 as the 1,3-dipolarcycloaddition reactant, with a reasonable expectation of success because Vegas teaches that modified alginates include the modified alginate having the structure H obtained by cycloaddition with 
    PNG
    media_image9.png
    66
    181
    media_image9.png
    Greyscale
. The structure of the elected species is met because Vegas teaches at least one polymer comprising the chemical moiety of Formula XII, which includes the elected species. Combining prior art elements according to know methods to obtain predictable results supports obviousness.
Regarding the limitation that requires an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes of at least one polymer comprising the chemical moiety of Formula XII, it would have been obvious to have coated the pacemaker and neurological leads with an effective amount of the modified alginate to reduce foreign body response, with a reasonable expectation of success because Vegas teaches using the coating in an effective amount where the effective amount is defined as referring to the amount of the coating applied to the implant in order to provide one or more clinically measurable endpoints such as reduced foreign body response compared to a control (paragraph 0182). Foreign body response refers to immunological response of biological tissue in the presence of any foreign material in the tissue (paragraph 0175). Pacemaker and neurological leads are described as a cardiovascular implant (paragraph 0443) and one of ordinary skill in the art would have been capable of 
PTO does not have the means to test prior art products to determine if the prior art products have the same properties as the claimed products. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. Products of identical chemical composition cannot have mutually exclusive properties." 
Regarding claim 25, alginate is a polysaccharide. 
Regarding claim 26, Vegas teaches pacemaker leads. 
Examiner’s Response to Applicant’s Arguments
In the remarks dated September 2, 2021, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.

The declaration was not sufficient to overcome the obviousness rejections because the declarant did not provide any evidence to support the conclusion that the results in the instant application were not predictable from the prior art in general and that there would not have been a reasonable expectation of success in forming a neurological implant based on the teachings of Vegas. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. The declarant provided differences between the central nervous system and the peripheral nervous system, as well as publications relevant to central nervous system implants. The examiner acknowledges the relevant publications and differences between the two systems. However, Vegas specifically teaches pacemaker and neurological leads, which is a neurological implant. Based on the teachings of Vegas one skill in the art would have had a reasonable expectation of success in forming a biocompatible neurological implant such as neurological leads having a surface coated with a polymer comprising a chemical moiety of Formula XII as claimed.

Data in Examples 1 and 2 were fully considered but are not sufficient to overcome the rejections because based on the teachings of Vegas one of ordinary skill in the art would have expected modified alginates as described in Vegas to be biocompatible (paragraph 0148) where “biocompatible” refers to a material which performs its desired function when introduced into an organism without inducing significant inflammatory response, immunogenicity, or cytotoxicity to native cells, tissues, or organs (paragraph 0174). Vegas teaches that implants include neurological leads (paragraph 0443), which is a neurological implant. Thus, there would have been a reasonable expectation of success in obtaining biocompatible neurological leads by modifying the surface of the leads with modified alginates taught by Vegas including alginates modified with a molecule of claimed Formula XII. The applicant has not shown with data that the observed effects of the two treated implants were unexpected compared to an untreated implant. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.
The claimed product is not commensurate in scope with products tested Examples 1 and 2 of the present application nor with the products relied upon in the declaration. The claims require a “neurological implant” which encompasses implants other than implants for CNS relied upon in the declaration and examples. This is further evidenced by claim 26 which recites 
The newly added limitation “an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes” was considered however the limitation does not limit the claimed implant to CNS implants. The modified alginate polymers disclosed by Vegas meet all of the structural requirements of claimed “at least one polymer comprising the chemical moiety of Formula XII” where Formula XII is Z1-Y15 or Z1-Y19 and it would have been reasonable to expect the modified alginate of Vegas to have the same properties as claimed polymer having Z1-Y15 or Z1-Y19 substituents. Vegas teaches coating pacemaker and neurological leads with the modified alginate in an effective amount. It would have been reasonable to expect the coated leads to have the modified alginate in an effective amount to reduce inflammation mediated by microglia cells and/or astrocytes because the modified alginate is structurally identical to the claimed at least one polymer, and Viegas’ modified alginate is present on the implant coating in an amount that overlaps with and is greater then the amount disclosed by applicant’s specification.        
The applicant has not met the requirements set forth in MPEP 716.02(a)-(g).
The declarant described differences between the CNS and PNS and provided a conclusion regarding triazole containing compounds on CNS. The declarant’s opinion evidence was given full consideration, however declarant’s conclusion that “it was impossible to predict that these compounds reducing FBRs in the periphery would translate to the CNS” it is not 
Per MPEP 716.01 “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.” and “conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value.”. In the present case, the expert is trying to establish unpredictability, there is no factual evidence supporting the expert’s opinion, and the expert opinion is provided by one of the inventors of the claimed invention.  
Applicant’s arguments related to unpredictability are not persuasive because arguments are based on limitations that are not claimed. The claims are drawn to a neurological implant and not to a method of reducing gliosis in neural tissue. The product as claimed is not even limited to CNS implants. The claims were given broadest reasonable interpretation when applying prior art, and the rejection does not address whether or not there would have been a reasonable expectation of success in reducing gliosis in neural tissue because the claims are not drawn to a method of reducing gliosis in neural tissue. The newly added limitation that requires “an effective amount … astrocytes” does not limit the claimed neurological implant to CNS implants. The newly added limitation has been addressed in the rejection. The record was reviewed, and there is no 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617